Order entered July 5, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00537-CV

                        JOSEPH ASHMORE, JR., ET AL., Appellants

                                             V.

                      JMS CONSTRUCTION, INC., ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-13260

                                         ORDER
          The Court GRANTS appellant Joseph Ashmore, Jr.’s June 16, 2016 emergency motion

for reconsideration. The Court ORDERS Mr. Ashmore to file, by JULY 15, 2016, a brief on his

motion to review the supersedeas bond. Appellees shall file any responsive brief WITHIN TEN

DAYS of Mr. Ashmore’s brief. The stay granted in this Court’s June 20, 2016 order remains in

effect.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE